— In an action to foreclose a mortgage, the defendants Menachem Korolizky and Miriam Goldstein appeal from an order of the Supreme Court, Rockland County (Weiner, J.), dated January 7, 2011, which denied the motion of the defendant Miriam Goldstein, in effect, to vacate a judgment of foreclosure and sale dated June 27, 2006, entered upon her default in appearing.
*606Ordered that the appeal by the defendant Menachem Korolizky is dismissed, as he is not aggrieved by the order appealed from (see CPLR 5511); and it is further,
Ordered that the order is affirmed on the appeal by the defendant Miriam Goldstein; and it is further,
Ordered that one bill of costs is awarded to the plaintiff, payable by the defendant Miriam Goldstein.
The contention of the defendant Miriam Goldstein that the plaintiff, Mortgage Electronic Registration Systems, Inc. (hereinafter MERS), lacked standing to commence this action was not raised before the Supreme Court and, thus, is not properly before this Court (see e.g. Joe v Upper Room Ministries, Inc., 88 AD3d 963, 964 [2011]).
Goldstein’s contention that Bank of America, which was assigned the mortgage and note following the commencement of this action, lacks standing because it was not formally substituted for MERS, is without merit (see CPLR 1018).
Goldstein’s remaining contention is not properly before this Court. Rivera, J.E, Angiolillo, Chambers and Roman, JJ., concur.